DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10 and 12-20 have been considered but are moot in view of the new grounds of rejection.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: notification unit in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US20160379357) in view of Nair et al (US20020159053).
Regarding claim 1, Takazawa teaches an image processing apparatus (fig. 2) comprising: 
one or more processors (201 in fig. 2) to cause the image processing apparatus to function as:
a determination unit configured to determine, based on an operation recognized from one or more images (para. [0041], the CPU 201 of the image processing apparatus 200 controls the imaging timing of the camera 105 which picks up an image of the work W), one or both of a start frame and an end frame at a stage (S33 and S37 in fig. 5, para. [0056], [0065], The image would be either a start frame or end frame), 
a selection unit configured to select frames that are to be inspected and correspond to a stage specified from at least one of the start frame and the end frame (S34 in fig. 5, para. [0057], calculates the relative position between the camera 105 and the work W, at the timing at which the image for inspection is acquired, in other words, at the time when making the camera 105 pick up the image of the work. It would be necessary to select the only image); and 
an inspection unit configured to perform an inspection in a process of assembling with the use of the frames selected by the selection unit (S36 in fig. 5, para. [0039], the CPU 201 detects a defect such as a flaw and dirt of the work W, and identifies a position of the defect on the work W, as the inspection of the work W).

Takazawa fails to explicitly teach wherein the one or more images are of an assembling operation for a product, selecting frames to be inspected that correspond to a stage of the assembling operation, and performing an inspection on the product in a process of the assembling.
However Nair teaches an image processing apparatus (102, 112 in fig. 2) which obtains images of a product (para. [0025], The video source or camera 112 produces image data which comprises an image of the object 148) during an assembling operation (para. [0029], objects on the assembly line). Nair further teaches selecting  
Therefore taking the combined teachings of Takazawa and Nair as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Nair into the apparatus of Takazawa. The motivation to combine Nair and Takazawa would be to detect characteristics, abnormalities or defects in the object being inspected (para. [0008] of Nair), which would produce a higher quality product.





Regarding claim 3, the modified invention of Takazawa teaches an image processing apparatus wherein the determination unit determines one or both of the start frame and the end frame for each of the plurality of stages of the assembling (para. [0041] of Takazawa, the CPU 201 of the image processing apparatus 200 controls the imaging timing of the camera 105 which picks up an image of the work W. The image would be either a start frame or end frame), and 
wherein the selection unit selects an inspection target for each stage determined by the determination unit (41 in fig. 4A, para. [0047] of Takazawa, inspection region).


Regarding claim 5, the modified invention of Takazawa teaches an image processing apparatus wherein the selection unit determines a presence or absence of a shield in each of candidate areas to be inspected (para. [0047] of Takazawa, set even regions which overlap each other), and selects an area image showing less of the shield as an inspection target (para. [0048] of Takazawa).





Regarding claim 9, the limitations have been analyzed and rejected with respect to claim 2.


Regarding claim 10, the limitations have been analyzed and rejected with respect to claim 3.


Regarding claim 12, the limitations have been analyzed and rejected with respect to claim 5.


Regarding claim 15, the modified invention of Takazawa teaches an image processing method wherein the determination is made while the assembling operation of the product is in progress (para. [0041] of Takazawa, it would be necessary for the work W to be moved during a change point and therefore while in progress) and 
wherein the inspection is performed (S36 in fig. 5 of Takazawa) while the assembling operation of the product is in progress (S37 in fig. 7 of Takazawa returns to step S33 which implies that the steps are still in progress).


Regarding claim 16, the modified invention of Takazawa teaches an image processing wherein the determination is made before completion of the assembling operation of the product (para. [0041] of Takazawa, it would be necessary for the work W to be moved during a change point and therefore while in progress), and 
wherein the inspection is performed (S36 in fig. 5 of Takazawa) before completion of the assembling operation of the product (S37 in fig. 7 of Takazawa returns to step S33 which implies that the steps are still in progress).


Regarding claim 20, the limitations have been analyzed and rejected with respect to claim 1.


Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US20160379357) and Nair et al (US20020159053) in view of Tanaka et al (US10572993).
Regarding claim 6, the modified invention of Takazawa fails to teach an image processing apparatus wherein the selection unit further includes a notification unit configured to make a notification in a case where there is no image selected as an inspection target.
However Tanaka teaches providing a notification in a case where there is no image selected as an inspection target (claim 1, prompting a user to select, out of the 
Therefore taking the combined teachings of Takazawa and Nair with Tanaka as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Tanaka into the apparatus of Takazawa and Nair. The motivation to combine Tanaka, Nair and Takazawa would be to suppress erroneous detection of a portion that is statistically abnormal but is not a defect to be detected and obtain sufficient inspection accuracy (col. 7 line 66 – col. 8 line 2 of Tanaka).


Regarding claim 17, the modified invention of Takazawa fails to teach an image processing wherein the determination is made through machine learning.
However Tanaka teaches wherein the determination is made through machine learning (col. 1 lines 30-31).
Therefore taking the combined teachings of Takazawa and Nair with Tanaka as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Tanaka into the apparatus of Takazawa and Nair. The motivation to combine Tanaka, Nair and Takazawa would be to suppress erroneous detection of a portion that is statistically abnormal but is not a defect to be detected and obtain sufficient inspection accuracy (col. 7 line 66 – col. 8 line 2 of Tanaka).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US20160379357) and Nair et al (US20020159053) in view of Mahuna (US9651499).
Regarding claim 7, the modified invention of Takazawa fails to teach an image processing apparatus further comprising an imaging control unit configured to control an imaging apparatus to change a frame rate based on a result of the determination by the determination unit.
However Mahuna teaches changing a frame rate (col. 3 lines 22-26) based on a result of a determination (col. 2 line 65 – col. 3 line 2, the event is triggered).
Therefore taking the combined teachings of Takazawa and Nair with Mahuna as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Mahuna into the apparatus of Takazawa and Nair. The motivation to combine Mahuna, Nair and Takazawa would be to afford a user substantial flexibility to customizer trigger criteria to a specific vison system task (col. 2 lines 54-58 of Mahuna) with reduced processor overhead (col. 3 lines 26-27 of Mahuna).


Regarding claim 14, the limitations have been analyzed and rejected with respect to claim 7.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US20160379357) and Nair et al (US20020159053) in view of Diamond (US20190219507).
Regarding claim 18, the modified invention of Takazawa fails to teach an image processing method wherein the inspection is performed through machine learning.
However Diamond teaches wherein inspection is performed through machine learning (para. [0046], artificial neural networks are used to enable the system to train itself to automatically detect regions of interest, such as a fault or defect, that are distinguishable from the general background of the difference image).
Therefore taking the combined teachings of Takazawa and Nair with Diamond as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Diamond into the apparatus of Takazawa and Nair. The motivation to combine Diamond, Nair and Takazawa would be to detect defects automatically and improve accuracy of automatic detection (para. [0046] of Diamond).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US20160379357) and Nair et al (US20020159053) in view of Telleria et al (US20180283018).
Regarding claim 19, the modified invention of Takazawa fails to teach an image processing method wherein a stage of the assembling operation is screw fastening.
However Telleria teaches identifying a work type as a screw fastening (para. [0071], An inspection system can also be used to check that the fasteners 460 (e.g., 
Therefore taking the combined teachings of Takazawa and Nair with Telleria as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the step of Telleria into the method of Takazawa and Nair. The motivation to combine Telleria, Nair and Takazawa would be to ensure quality installation is achieved (para. [0071] of Telleria).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US20160379357) and Nair et al (US20020159053) in view of Vaniglia et al (US20190283351).
Regarding claim 21, the modified invention of Nair fails to teach an image processing apparatus further comprising a notification unit configured to, in a case where the inspection unit has found a defect in an assembling operation at a stage corresponding to the selected frames, make a notification of the defect before the assembling operation for the product is completed.
However Vaniglia teaches a notification unit (para. [0085], real-time alert would require a notification unit) configured to make a notification of a product defect (para. [0085], the real-time alert of a problem in the process/station of bead formation) before the assembling operation for the product is completed (para. [0084], the reject of defective carcass sleeves at an early production step (as compared to the reject of a complete green tyre or even a finished tyre)). It is noted that the system of Nair is used 
Therefore taking the combined teachings of Takazawa and Nair with Vaniglia as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Vaniglia into the system of Takazawa and Nair. The motivation to combine Vaniglia, Nair and Takazawa would be to solve problems before said problem determines the production of a series of defective carcass sleeves/tyres (para. [0085] of Nair) and optimize the spaces and/or the overall times of production (para. [0088] of Nair).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663